In Error. — This was an ejectment brought by the defendant in error in the Circuit Court of Wilson county.
The plaintiff below claimed title under a grant to Stockley Donnelson, dated 18th of May, 1789, and a deed from Donnelson to him, dated 17th of August, 1798. The defendant below claimed to be under a deed from the collector of the district dated in February, 1804, which recites that the direct tax became due and payable on the 15th of October, 1799; that on the 24th of June, 1801, he exposed the land to public sale, having previously advertised the same in the "Knoxville Gazette," in which the State laws were published, also in the "Tennessee Gazette," and in six public places within the collection district more than sixty days before the day of sale, the taxes having been due and payable one year and upwards; and that the land was not redeemed within two years. He, defendant, also gave in evidence a sworn copy of the assessment book for assessment district No. 12, being, the same as collection district No. 8.

 NAMES OF OWNERS.     SITUATION.             QUANTITY.       VALUATION
Don. Stockley ....... Smith's Fork .......     640            $ 480
Don. Stockley ....... Joining J. Sevier ...   7500             1500
Don. Stockley .......                .....     640              640
Don. Stockley . . . Salt Lick .............   1000             1000

And a like copy of collector's list of collector's district No. 8, —
 NAMES OF OWNERS.     SITUATION.             QUANTITY.    AM'T OF TAXES.
Don. Stockley ..... Salt Lick .............   1000        $2 65
Don. Stockley ..... Smith's Fork .........     640         1 27 2
Don. Stockley ..... Smith's Fork .........     640         1 69 6
Don. Stockley ..... Joining J. Sevier ....    7500         3 97 5
 *Page 91 
Also a copy of the advertisement for the sale, dated April 1, 1801; the sale to be made on the 24th June. To which is subjoined a list of the lands to be sold, and among others, —
 REPUTED OWNERS.      WATERCOURSES.          ACRES.         TAX.
Stockley, Don...... Salt Lick Creek ......... 1,000
Stockley; Don...... Smith's Fork ............ 1,280
Stockier, Don...... Joining J. Sevier ....... 75,000      $11 48 6

On this evidence, together with a detailed statement of the practice pursued in the supervisor's office, the Court instructed the jury that on these facts, if true, they ought to find a verdict for the plaintiff, they did so. The defendant's counsel excepted to the charge, and now assigns it for error.
It is decided by the Supreme Count of the United States, in Parker v. Rule's Lessee, that the thirteenth section *Page 92 
of the Act of 1798, c. 92, is dependent upon the ninth and eleventh sections of that act, and presupposes that all is done which those sections prescribe; and we must inquire what that is. Under this act, there is no previous judgment given by a court to authorize a sale for taxes as is rendered in this State previous to a sale of taxes; and therefore every circumstance prescribed by the act of congress is to be considered as a guard to prevent oppression; and a condition without the observance of which the sale which follows will not be good. What, then, do all these sections require? The eleventh directs publication in four gazettes of the State if so many there be, containing copies of the lists made out by the assessors, a statement of the amount of taxes, and a notification to pay them. And after the lapse of one year the collector is to publish in six public places in the district, and in two gazettes of the State The latter, of course, should conform to the lists, and these are to specify the quantity of the land and the name of the owner or occupant if known, 1798, c. 87, sec. 9; that is to say, the quantity of each tract. To sum up all, there should appear to be an advertisement for sixty days of the lists, amount of taxes and notification to pay, followed afterwards by an advertisement, specifying the land to be sold by the quantity in each tract. Here the land is stated in the list to be 640 acres and in the advertisement to be 1,280; so that the owner of 320 must pay for all the 1,280, and three-fourths more than the amount of taxes due on his tract. Here was no publication of the lists, amount of taxes, or demand of payment at all; nor any specification of the lands to be sold.
Those material circumstances have been omitted, and the sale can not be good.
The provisions of the ninth and eleventh sections are intended to procure payment from the personal estate if possible, and when these fail of their effect, and not before, is resort to be had to the real estate, and they *Page 93 
apply equally to all descriptions of persons who owe the taxes. 9 Cranch, 70.
Affirm the judgment.